DETAILED ACTION
Claims 1, 5-8, 10-17, 21, 23 and 25-29  are pending as amended on 5 January 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Duplicate Claims
Applicant is advised that should claims 1 and 13  be found allowable, claims 5 and 14  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from  Davidson  in view of Medvedev.
Applicant’s arguments in light of the amendment have been addressed in item12 of  PTOL-303 form of this advisory action.

Claim Rejections - 35 USC § 103
Claims 1, 5-8, 10-17, 21, 23 and 25-29 stand  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0286701 A1 (Davidson) in view of Medvedev as evidenced by US2008/0139416 (Rimassa).
 Regarding claims 1, 5, 7, 13-15 and 29, Davidson teaches a method comprises  contacting an oil-wet filter cake/oil-wet solid in a wellbore with a treatment fluid comprising an aqueous fluid and an acid precursor ([0010]-[0011]),   and degrading the filter cake by the acidic species released from the acid 
Davidson teaches that the acid generating component includes esters of organic acid such as formate esters  and lactate esters ([0022]), which meets the claimed acid precursor,  and the hydrolysis of the acid precursor  may be delayed by including a rate adjusting material including a pH raising material such as ethanolamine ([0028], [0029] and [0032]), which can slow down the generation of acidic species at the time of placement of the breaker fluid (e.g., pumping) ([0033]). 
Davidson does not expressly discloses triethanolamine as the pH raising agent. 
Medvedev teaches that triethanolamine can be used as a pH control agent for an acid-generating breaker to neutralize any acid generated during the injection ([0061]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Davidson. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH sufficient to slow down the generation of acidic species during the injection of the  breaker fluid([0061]), which is desirable by Davidson ([0033]); and further  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a pH raising material.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
 Regarding claims 6 and 26, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).
Regarding claims 8 and 23 , Davidson teaches  the treatment fluid may comprise Na2CO3 ([0029]).

One of ordinary skill in the art at the time the invention was made would have found it obvious to include the pH raising rate adjusting material  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Further, it is noted that a person of ordinary skill in the art would have been motivated to adjust the amount of triethanol amine   in order to obtain a workable product that can neutralize treatment fluid prior to injection.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 11, 25 and 27-28, Davidson teaches that the aqueous fluid may comprise a brine  such as NaCl, NaBr brine  and the brine is  present in an  amount of from 40 to 90 wt.%([0027]),  which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the brine/aqueous fluid  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
  Regarding claims 12 and 17, Davidson the acid precursor is present in an amount of 10-25 vol.% ([0025]), which meets the claimed amount. 
Regarding claim 21,  Davidson teaches that the filtercake  cleaning action may be delayed  for equal to or greater than about 24 hours ([0033]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766